      3:19-cv-03399-JFA-SVH       Date Filed 01/12/21     Entry Number 66      Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

Carolyn Frances Covington,                            C/A No. 3:19-cv-3399-JFA-SVH

                                  Plaintiff,

vs.
                                                                  ORDER
    The Honorable Robert Wilkie, Secretary of
    Veteran Affairs, also known as Robert
    Wilkie,

                                Defendant.


I.       INTRODUCTION

         In this employment discrimination case, pro se plaintiff Carolyn Frances Covington

(“Plaintiff”) sues her former employer, the William Jennings Bryan Dorn Department of

Veteran Affairs (“Defendant”), asserting claims pursuant to Title VII of the Civil Rights

Act of 1964 (“Title VII”), the Age Discrimination in Employment Act (“ADEA”), and

Section 501 of the Rehabilitation Act of 1973 (“Rehabilitation Act”).

         All pretrial proceedings in this case, including the instant motion to dismiss (ECF

No. 31), were referred to a Magistrate Judge pursuant to the provisions of 28 U.S.C. §

636(b)(1)(B) and Local Civ. Rule 73.02(B)(2) (D.S.C.).

         The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this court should grant Defendant’s motion to


1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
      3:19-cv-03399-JFA-SVH         Date Filed 01/12/21       Entry Number 66         Page 2 of 7




dismiss in part and deny in part. (ECF No. 42). The Report sets forth, in detail, the relevant

facts and standards of law on this matter, and this Court incorporates those facts and

standards without a recitation.

         Defendant timely filed objections to the Report. (ECF No. 47). Plaintiff failed to

timely file any objections to the Report. 2 Thus, this matter is ripe for review.

II.      LEGAL STANDARD

         The court is charged with making a de novo determination of those portions of the

Report to which specific objections are made, and the court may accept, reject, or modify,

in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter

to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1). However, a district

court is only required to conduct a de novo review of the specific portions of the Magistrate

Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In

the absence of specific objections to portions of the Report of the Magistrate Judge, this

court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Thus, the court must only review those portions



   charged with making a de novo determination of those portions of the Report and
   Recommendation to which specific objection is made, and the Court may accept, reject, or
   modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
   to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
2
  In response to some of Plaintiff’s later filings in this action, the Magistrate Judge noted that “[t]o
the extent Plaintiff's motion to amend [ECF No. 55, see also ECF No. 50] is in fact Plaintiff's
objections to the R&R submitted for the district judge's consideration, it is in the district judge's
discretion to consider Plaintiff's filings in such a light or to decline to consider them as untimely.”
As suggested by the Magistrate Judge, these submissions are untimely and will not be considered
as objections to the Report.
                                                   2
   3:19-cv-03399-JFA-SVH        Date Filed 01/12/21     Entry Number 66       Page 3 of 7




of the Report to which Petitioner has made a specific written objection. Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

       “An objection is specific if it ‘enables the district judge to focus attention on those

issues—factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM

Trucking of the Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6

(D.S.C. Dec. 12, 2017) (citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73

F.3d 1057, 1059 (10th Cir. 1996)). A specific objection to the Magistrate Judge’s Report

thus requires more than a reassertion of arguments from the complaint or a mere citation

to legal authorities. See Workman v. Perry, No. 6:17-cv-00765-RBH, 2017 WL 4791150,

at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct the court to a specific error

in the magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982).

       “Generally stated, nonspecific objections have the same effect as would a failure to

object.” Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2,

2007) (citing Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

1991)). The court reviews portions “not objected to—including those portions to which

only ‘general and conclusory’ objections have been made—for clear error.” Id. (emphasis

added) (citing Diamond, 416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at

47).

       The legal standard employed in a motion to dismiss is well-settled and correctly

stated within the Report. Accordingly, that standard is incorporated herein without a

recitation.

                                              3
   3:19-cv-03399-JFA-SVH         Date Filed 01/12/21   Entry Number 66      Page 4 of 7




III.   OBJECTIONS

       As an initial matter, Defendant does not object to the Magistrate Judge’s

recommendation that Plaintiff’s claims for hostile work environment, discrimination under

Title VII and the Rehabilitation Act, and for retaliation should be dismissed. Likewise,

Plaintiff has failed to submit any objections to the Report. In the absence of specific

objections to portions of the Report of the Magistrate Judge, this court is not required to

give an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

199 (4th Cir. 1983). A review of the Report indicates that the Magistrate Judge correctly

concluded that Defendant’s motion to dismiss should be granted as to Plaintiff’s claims for

hostile work environment, discrimination under Title VII and the Rehabilitation Act, and

for retaliation. Accordingly, those portions of the Report are adopted without objection.

       Defendant does however assert two specific objections: (1) the Magistrate Judge

erroneously recommended that Plaintiff’s claims should be dismissed without prejudice;

and (2) the Magistrate Judge was incorrect in concluding that the Amended Complaint

states a claim for age discrimination under the ADEA. Defendant consequently requests

that the Amended Complaint be dismissed with prejudice in its entirety.

       Plaintiff alleges she was employed by Defendant from March 20, 2016, to February

23, 2018, at which time she was wrongfully terminated from her position as a nurse

educator. In relevant part, the Report states:

              Like Title VII, the ADEA prohibits “an employer” from
       discriminating “against any individual with respect to his compensation,
       terms, conditions, or privileges of employment, because of such individual’s
       age.” 29 U.S.C.A. § 623 (a)(1).


                                                 4
   3:19-cv-03399-JFA-SVH         Date Filed 01/12/21     Entry Number 66       Page 5 of 7




                                                  ***

              Here, liberally construing the complaint, Plaintiff has alleged she is a
       member the relevant protected class and that younger nurse educators were
       not forced to work with an incompetent preceptor, even though Plaintiff also
       complained about the preceptor; they met with management more often than
       Plaintiff; and they were allowed to participate in various boards, conferences,
       and committees, although Plaintiff was not. Plaintiff alleges she had over 10
       years’ relevant experience and had more education, training, and competency
       checks compared to other nurses, and her supervisor falsified a performance
       evaluation, she was given a fact-finding investigation letter containing
       inaccurate information, was transferred, and eventually terminated[].
              Although a close question, these allegations state a claim of age
       discrimination that is plausible and not merely speculative.

       (ECF No. 42, p. 13-14).

       Defendant objects to this conclusion and avers that Plaintiff’s claim for age

discrimination should be dismissed because Plaintiff has failed to allege she suffered an

adverse employment action because of her age. (ECF No. 47, p. 5). “An adverse action is

one that constitutes a significant change in employment status, such as hiring, firing, failing

to promote, reassignment with significantly different responsibilities, or a decision causing

a significant change in benefits.” Hoyle v. Freightliner, LLC, 650 F.3d 321, 337 (4th Cir.

2011)(citation omitted). Defendant avers that Plaintiff’s complaints do not include

“adverse employment actions” as she merely complains that:

       (1) Plaintiff had to sit in the hall for two or three weeks before she was
       assigned an office (ECF No. 21 at 8);

       (2) a nurse preceptor stopped meeting with Plaintiff and was working with
       “two new young white and black nurse educators” (ECF No. 21 at 8);

       (3) a doctor “met with the new young nurse educators regularly/weekly/
       monthly [and met with Plaintiff] monthly almost 6 months into
       [Plaintiff’s] job” (ECF No. 21 at 9); and


                                              5
   3:19-cv-03399-JFA-SVH        Date Filed 01/12/21     Entry Number 66      Page 6 of 7




       (4) younger nurse educators were permitted to participate in the
       Institutional Review Board (ECF No. 21 at 9).

       (ECF No. 47, p. 5).

       Plaintiff also avers she was transferred and eventually terminated. Despite

Defendant’s objections, this court agrees that, although a close call, Plaintiff has stated a

claim for age discrimination under the ADEA. When liberally construed in the light most

favorable to Plaintiff, Defendant’s actions, if true, of showing preferential treatment to

younger nurse educators and allowing them additional opportunities such as participating

in boards and committees, are akin to failing to promote Plaintiff in favor of the younger

nurse educators. Thus, Defendant’s objections on this point must be overruled and the

motion to dismiss this particular claim is rightly denied.

       Defendant’s next objection avers that Plaintiff’s claims should be dismissed with

prejudice because Plaintiff has already had several opportunities to amend her complaint

and further amendments would likely prove futile. “The question with respect to a

dismissal with prejudice is often whether it appears that frivolous factual allegations could

be remedied through more specific pleading.” Adams v. Rice, 40 F.3d 72, 75 fn. (4th Cir.

1994). Although Plaintiff has amended her complaint in this action, there is no indication

that Plaintiff’s allegations are frivolous in nature. This is especially true considering the

above conclusion that the Amended Complaint does state a claim for age discrimination.

Thus, Defendant has failed to point to any error in the Magistrate Judge’s Report that would

warrant any amendment or modification. Accordingly, this objection is overruled as well.




                                              6
   3:19-cv-03399-JFA-SVH       Date Filed 01/12/21     Entry Number 66      Page 7 of 7




IV.   CONCLUSION

      After carefully reviewing the applicable laws, the record in this case, the Report and

Recommendation, and the objections thereto, this Court finds the Magistrate Judge’s

recommendation fairly and accurately summarizes the facts and applies the correct

principles of law. (ECF No. 42). Accordingly, the court adopts the Report and

Recommendation. Thus, Defendant’s motion to dismiss (ECF No. 31) is granted in part

and denied in part. Plaintiff’s claim under the ADEA for age discrimination may proceed

and all other claims are dismissed without prejudice. This matter is referred back to the

Magistrate Judge for further proceedings.

      IT IS SO ORDERED.



      January 12, 2021                           Joseph F. Anderson, Jr.
      Columbia, South Carolina                   United States District Judge




                                            7
